Citation Nr: 1512080	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  07-24 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial increased rating for white matter infarct, with residual left upper extremity weakness, rated as noncompensable prior to April 30, 2010, and as 10 percent disabling as of that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from August 1971 to May 1973 and from April 1981 to September 1985.  He is in receipt of a Combat Action Ribbon for his second period of service, which denotes his participation in combat.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for residuals of a white mater infarct and assigned a noncompensable evaluation effective October 6, 2005.

The Veteran and his wife presented testimony at a personal hearing before a Decision Review Officer in January 2008.  A transcript is of record.  

The Board remanded the claim in May 2009 in order to afford the Veteran a requested Board hearing.  The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in October 2009.  A transcript is of record.  The Board remanded the claim a second time in April 2010 for additional development.  

In a June 2011 rating decision, the Appeals Management Center (AMC) recharacterized the disability as listed on the title page and increased the rating assigned to 10 percent effective April 30, 2010.  Despite the increased rating granted, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Board remanded the claim on two other occasions, first in December 2012 and subsequently in September 2013.  The matter is now back before the Board for appellate review.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

FINDINGS OF FACT

1.  The Veteran sustained a white matter infarct in June 2005, which is a vascular condition warranting entitlement to a 100 percent rating under Diagnostic Codes 8007 and 8009 for six months.  

2.  There is no probative evidence that the Veteran manifests residuals associated with the white matter infarct other than mild left upper extremity weakness of a central type.  


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for service-connected white matter infarct, with residual left upper extremity weakness have been met for six months; thereafter, the criteria for a 10 percent disability rating, and not higher, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8007, 8009 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, to include private treatment records, and afforded the Veteran appropriate examinations to determine the severity of his disability.  There was also substantial compliance with the Board's May 2009, April 2010, December 2012 and September 2013 remand instructions, as the Veteran was afforded the opportunity to give testimony before the Board; additional VA treatment records were obtained; contemporaneous VA examinations were scheduled; and an addendum opinion was obtained from the VA examiner who conducted an April 2013 neurological examination.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's electronic files; and the Veteran has not contended otherwise.  As VA has substantially complied with the notice and assistance requirements, the Veteran is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection was granted for residuals of a white matter infarct in the October 2006 rating decision that is the subject of this appeal.  A noncompensable evaluation was assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8007, effective October 6, 2005.  As noted in the Introduction, the disability was later recharacterized as white matter infarct, with residual left upper extremity weakness, and a 10 percent rating was assigned effective April 30, 2010.  See June 2011 rating decision.  

The Veteran contends that he is entitled to increased ratings for his service-connected disability because he has residual problems, to include headaches, left arm weakness, and difficulty with balance.  See December 2006 statement in support of claim.  He also reports impaired thinking, forgetfulness, and periods of lapses in memory.  See November 2007 statement in support of claim.  In a November 2007 statement, the Veteran's wife reported that he has episodes of memory loss.  See statement of D.D.B.  

The Veteran and his wife presented testimony before a Decision Review Officer in January 2008.  The Veteran indicated that he could no longer work as a result of his service-connected disability as he could no longer think and had problems with memory.  He also testified to left arm and bilateral leg weakness; to having passed out; and to not being able to drive because of his stroke.  The Veteran's wife testified that he had lacked energy since the stroke and that he was weak and disoriented.  

At his October 2009 Board hearing, the Veteran testified that he had cognitive problems as a result of the stroke, to include impaired memory; that he could no longer drive or teach; and that he was irritable and had headaches.  The Veteran also testified to problems with his vision, but service connection for retina dysfunction was denied in the October 2006 rating decision and the Veteran did not pursue an appeal of that decision as it pertained to that issue.

Diagnostic Code 8007 provides the rating criteria for embolism of the brain vessels.  Diagnostic Code 8009 (which provides the rating criteria for hemorrhage from the brain vessels) stipulates that vascular conditions are to be rated under Codes 8007 through 8009 at 100 percent for 6 months; thereafter, the residuals are the rated at a minimum of 10 percent.  See 38 C.F.R. § 4.124a.  

The medical evidence in this case consists of private and VA treatment records, as well as several VA examination reports.  

A March 2005 VA medicine attending note documents that the Veteran had presented to the optometry clinic on December 29, 2004, with complaint of recent onset of headaches with nausea.  The optometry examination revealed non-homonymous superior temporal quadrant defect, left eye (OS), respecting vertical midline.  As a result of these findings, an initial evaluation of magnetic resonance imaging (MRI) of orbits with and without contrast was ordered.  The Veteran underwent MRI orbits on February 15, 2005, which showed normal orbits, but mild prominence of the anterior communicating artery.  A small focal aneurysm in this location could not be excluded and followup magnetic resonance angiography (MRA) of the circle of Willis was recommended.  The neurology service was consulted on February 16, 2005, with the above information and recommended MRA of Circle of Willis and reconsultation to their service after completion.  The Veteran underwent MRA of Circle of Willis on February 17, 2005, which showed findings consistent with a small saccular aneurysm at the region of the anterior communicating artery.  A CT angiogram was ordered to confirm the findings on MRA, which was conducted on February 24, 2005, and confirmed bibbed anterior communicating artery aneurysm directed antero-left lateral.  

The Veteran was admitted at University Hospitals from June 1, 2005, to June 4, 2005, for coiling associated with asymptomatic anterior communicating artery (ACOM) aneurysm.  The Veteran tolerated the procedure well without complication, and was initially without neurologic deficit.  On postoperative day one, however, he developed a left arm drift and MRI was ordered.  MRI showed a small white matter and right subinsular infarction.  By the day of discharge, the Veteran had no left arm drift.  

At this juncture, the Board notes that in a May 2013 VA Form 21-4142, the Veteran indicated that he did not have any further treatment following the surgery he underwent during which he suffered a stroke.  

The Veteran has undergone several VA examinations to determine the residuals from the June 2005 white matter and right subinsular infarction.  

The Veteran underwent a VA neurology examination in July 2006.  In pertinent part, he reported that his left arm suddenly became weak about two years.  He dropped a plate out of his hand as he was eating bacon and eggs.  It took about two weeks for the arm to get back to normal.  There was weakness and tingling in the entire arm.  The coiling procedure for a discovered aneurysm was done about one year ago.  The Veteran stated that he was never aware of having suffered any stroke following the procedure except for the fact that he was told by the medical team who had coiled him that he had suffered one.  This was following a CT scan of the head which showed a right subinsular cortical lesion which was described as old.  On physical examination, there was mild orbiting in the forward direction and slightly more pronounced in the reverse direction; graded muscle strength in the upper and lower extremities was +5/5 in all groups.  The examiner reported that with regard to the Veteran's diagnosis of stroke, the noted right subinsular white matter infarct on CT scan more likely than not is the lesion which corresponds to the Veteran's history of left arm weakness which was sudden and resolved over several weeks' time (without seeking medical attention).  It does not correlate to the coiling procedure in time or space since the Veteran was never reported to be focally affected in any way following this procedure.  The examiner also stated that the carotid aneurysm is less likely than not to be associated with the Veteran's diabetes, but it is at least as likely as not to be secondarily related to his hypertension based upon the theory that aneurysms which are acquired may occur as a result of weakness in the vascular wall responding to increased systemic arterial pressures causing a ballooning or outpocketing effect.  The examiner concluded by stating that hypertension and diabetes mellitus are highly associated and considered to be the leading risk factors for stroke.  The most proximate cause of the Veteran's white matter infarct which caused his left arm weakness was either his diabetes or hypertension.  

The Veteran underwent another VA neurology examination in April 2010, pursuant to the Board's April 2010 remand.  The examiner reported that an electromyography (EMG) was performed for numbness and tingling in the bilateral hands and feet for more than 10 years, right greater than left, which contained an impression of moderate sensory motor mixed (demyelinating and axonal degeneration) but predominantly demyelinating type peripheral polyneuropathy involving lower more than upper extremities, also minimal active denervation sign in distal foot muscles, possibly due to history of diabetes mellitus; and moderate right ulnar sensory motor neuropathy at the elbow with slow conduction across the elbow and no active denervation sign.  

During the April 2010 VA examination, the Veteran reported that following a stroke in 2003, he had had problems with his eyes, short term memory, and leg tremble (both).  The Veteran indicated that he used to be a school teacher in the area of behavior, but was no longer teaching due to his faulty memory.  He says that there was a period of time following the aneurysmal bleed he had to curtail almost all travel activities and even had to wear a name tag to remember his name.  Compared to where he was in 2003, the Veteran felt that he was only 30 percent back to his previous neurological baseline.  Mental status examination revealed some difficulty with calculation and evidence of short term memory deficiency of a mild degree.  The Veteran was able to follow commands and his speech and language were normal.  Physical examination revealed no pronator drift, but mild right over left orbiting.  There was 4+/5 graded muscle strength in the left upper extremity throughout compared to +5/5 on the right upper extremity.  Lower extremities were graded as symmetric and normal at +5/5 strength throughout.  Sensory testing to light touch was judged to be normal.  The impression was that the Veteran demonstrated white matter infarct residuals manifested as a mild degree of left upper extremity weakness of a central type.  None of the other mentioned deficits could be linked to white matter infarct in the location of the right frontal area.

The Board remanded the claim in December 2012 in order to schedule the Veteran for a more contemporaneous VA examination, which was conducted in April 2013.  See Central Nervous System and Neuromuscular Diseases Disability Benefits Questionnaire (DBQ).  The examiner provided a diagnosis related to vascular disease, specifically the 2005 AComm Saccular aneurysm.  The Veteran reported that he had a stroke in 2005 manifested as a loss of function in the left arm.  He indicated that he could not hold the left arm or anything in the hand.  At the time that it occurred he did not think anything more than he had dropped a plate of good food on the ground.  The Veteran reported that his left arm continued to function as it has in the past following the stroke, namely that he still could not grasp or hold anything greater than three pounds and could not raise the arm over the head due to weakness.  The examiner reported that the Veteran had muscle weakness in the upper and/or lower extremities and neurologic testing was conducted, which revealed normal speech and abnormal gait (use of cane due to feeling dysequilibric).  Strength testing was normal for all except left grip strength, which was 4/5.  The examiner specifically noted that the left upper extremity muscle weakness was mild and the absence of any weakness in the right upper and bilateral lower extremity.  The examiner also specifically noted that the Veteran's left arm weakness was due to the remote right subinsular infarct.  Deep tendon reflexes were all normal and the Veteran did not have any muscle atrophy attributable to a central nervous system condition.  The examiner specifically noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to the diagnosed condition or any depression, cognitive impairment or dementia, or any other mental health conditions attributable to a central nervous system disease and/or its treatment.  In terms of functional impact, the examiner reported that the Veteran's central nervous system disorder impacted his ability to work because he had to stop teaching following the stroke due to memory problems.

The April 2013 VA examiner also reported that the Veteran's remote right subinsular infarct more likely than not had remained stable throughout time; that physical examination and history were consistent with static function and performance of the affected left upper extremity; that there was no clinically significant evidence when compared with his last neurology rating exam in 2006 that the described lesion was causing increased disability or burden from a neurological point of view; and that based upon literature research on the pathophysiology, anatomy, and clinical manifestations of subinsular infarctions it would be best to revise the terminology of this patient's stroke to exclude the term "white matter" and instead describe the exact location of his right subinsular cortical lesion which was described by CT scan.  The examiner cited two documents in support of the last statement.  

The Board remanded the claim in September 2013 in order to seek clarification from the April 2013 VA examiner related to conflicting evidence in the April 2013 examination report, which indicates both that the only residual disability from the white matter infarct was left upper extremity weakness and that the Veteran's employment is affected by problems with his memory as a result of the white matter infarct.  In a January 2014 addendum, the examiner amended that section of the April 2013 VA examination report to reflect that the Veteran's central nervous system disorder did not impact his ability to work.  The rationale for making this change to the previously implied affectation of his memory by the stroke is the fact that the only residual that was shown from the Veteran's deep white matter infarct is left upper extremity weakness.  His claim of impaired memory which occurred after the stroke may be accurate but cannot be stated to be caused by the cerebrovascular event since the location of his stroke does not correlate with memory or cognitive impairment.  The examiner cited a medical article in support, which the examiner reported summarized the clinical presentations along with symptoms and signs of white matter infarcts which mimic the one the Veteran suffered.  The examiner explained that none of the enrolled or studied subjects reported or were found to have memory or cognitive impairments.  Therefore, the Veteran's report that he had to stop teaching school due to memory impairment or cognitive issues is not related to his event.  In summary, the only residual effect clinically of this Veteran's stroke as previously stated in the conclusion of the neurological examination from April 2013 is weakness in the left upper extremity, which had not shown any interval progression.  

The preponderance of the evidence of record demonstrates that the Veteran sustained a white matter infarct during his June 2005 admission at University Hospital as a result of undergoing a coiling procedure due to an unruptured ACOM aneurysm.  This equates to a vascular condition under Diagnostic Codes 8007 and 8009; therefore, the Veteran is entitled to a 100 percent rating under these diagnostic criteria for six months.  The Veteran is thereafter entitled to the minimum 10 percent rating for the residuals associated with the white matter infarct, which, in this case, consist only of mild left upper extremity weakness of a central type.  See VA neurology examinations dated July 2006 and April 2010; April 2013 Central Nervous System and Neuromuscular Diseases DBQ; January 2014 addendum; see also August 2010 internal medicine outpatient note (inconsistent intention tremor of left arm and strange akathisia-like movements of the left upper extremity both at rest and with movement, but no increased tone of muscles of limb, no rigidity, and no hyper-reflexia); March 2012 emergency department note (motor function of left upper extremity 5/5; neurologic function of left upper extremity 2/4); February 2013 emergency department note (motor function of left upper extremity 5/5; neurologic function of left upper extremity 4/4).  

The Board acknowledges the Veteran's assertions that he has residuals other than left upper extremity weakness.  As a lay person without the appropriate medical training and expertise, however, he simply is not competent to provide a probative opinion that his complaints of headaches, difficulty with balance, impaired thinking, forgetfulness, impaired memory, irritability, disorientation, and bilateral leg weakness are residuals of the white matter infarct he sustained.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, any residuals of the white matter infarct would be processes not capable of direct observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  Moreover, the Board attaches greater probative weight to the clinical findings of skilled professionals than to the Veteran's statements made in connection to his claim for VA benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board has considered whether the Veteran is entitled to a rating in excess of 10 percent for the residual left upper extremity weakness, but finds that the minimum 10 percent rating contemplates the mild left upper extremity weakness of a central type.  Therefore, consideration under a muscle or orthopedic code is not warranted in this case.  In addition, the Board notes that the Veteran is in receipt of a separate rating for neurological impairment involving the left upper extremity.  See July 2013 rating decision (20 percent rating for left upper extremity neuropathy secondary to diabetes mellitus granted pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8614).  

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected white matter infarct disability picture is not so unusual or exceptional in nature as to render the ratings assigned by the Board and the RO inadequate at any time during the period on appeal.  The Veteran's service-connected white matter infarct disability is evaluated under the Schedule of Ratings for neurological conditions, specifically for organic diseases of the central nervous system, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. § 4.124a.  The Veteran's white matter infarct disability is manifested by residual mild left upper extremity weakness.  When comparing this disability picture with the symptoms contemplated by the Schedule of Ratings, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating assigned by the Board and the RO.  Ratings in excess of 10 percent are provided for certain manifestations, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the ratings assigned by the Board and by the RO more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.



ORDER

An initial 100 percent rating for white matter infarct, with residual left upper extremity weakness, is granted for six months; thereafter, an initial 10 percent disability rating, and not higher, is granted, subject to the criteria governing the award of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


